DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 5/19/2022, 12/21/2021 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2017/0280211 A1 to Lonestar, LLC (hereinafter “Lonestar”).
	As per claim 1, Lonestar discloses a system (para [0007] -A data storage system and method are described) comprising: a recirculating loop configured to store an electromagnetic wave signal, the recirculating loop (para [0007] - A recirculating loop, according to an aspect of the disclosure, may include a signal loop in which the signal is maintained until the system is shut off or disassembled or until the signal is erased.) comprising:
a transmission medium (para [0175] -. Coupler 101 couples at leasta portion of the signal into the recirculating loop 100, which may be formed by a waveguide, such as an optical fiber, in the looped configuration discussed above.);
a plurality of signal conditioners coupled to the transmission medium, the plurality of signal conditioners configured to amplify or regenerate the electromagnetic wave signal traveling in the transmission medium (para [0129] - The recirculating loop may also include a coupler that injects signal into the recirculating loop and removes signal therefrom, a signal conditioner, such as an amplifier, that amplifies the signal recirculating in the loop and may filter the signal.);
one or more pump laser sources, wherein at least one of the one or more pump laser sources is configured to provide a pump laser beam to at least two of the plurality of signal conditioners (para [0070], [0071] -In such a system, the signal conditioner may be configured to provide a first signal gain to a first portion of the signal, wherein the first signal gain may be provided according to information regarding signal intensity obtained for a previous roundtrip of the signal through the recirculating loop.).

As per claim 2, Lonestar discloses the system of Claim 1, and Lonestar further discloses wherein the transmission medium comprises at least one of a waveguide, an optical fiber, or free space (para [0203] - FIG. 22 is an example of a continuous recirculating loop for data storage, for instance as the loop 100 in FIG. 21, in which a spool of optical fiber 13 is used as the waveguide.).

As per claim 3, Lonestar discloses the system of Claim 1, and Lonestar further discloses wherein the plurality of signal conditioners comprise amplifiers, regenerators, or a combination of amplifiers and regenerators (para [0129] -The recirculating loop may also include a coupler that injects signal into the recirculating loop and removes signal therefrom, a signal conditioner, such as an amplifier, that amplifies the signal recirculating in the loop and may filter the signal.).

As per claim 4, Lonestar discloses the system of Claim 3, and Lonestar further discloses wherein: each of the amplifiers comprises a fiber amplifier doped with a gain medium; and the gain medium comprises at least one of a fluorescent element, a rare-earth element, or erbium (para [0218] -The reamplifier 102 may be substantially similar to the reamplifier used in other embodiments, as illustrated in FIG. 26. Different components must be chosen, for instance multimode fiber 12 matching the fiber spool 53 instead of single mode fiber. Fiber amplifiers 46 based on this same custom nanostructured MMF 53 doped with a gain medium, for instance erbium, have been demonstrated and may be used to provide gain to all the modes simultaneously with low differential mode gain (DMG)).

As per claim 5, Lonestar discloses the system of Claim 1, and Lonestar further discloses comprising a coupler configured to combine the pump laser beam with the electromagnetic wave signal and send the combined beam/signal to a corresponding one of the plurality of signal conditioners (para [0073], [0074] - Such a system may also include an optical cavity comprising a recirculating loop configured to maintain an optical signal carrying data in motion, and the recirculating loop including a signal coupler, a first signal returner, and a signal conditioner configured to condition the signal by at least one of amplifying and regenerating the signal; the signal coupler configured to couple at least a portion of the signal into the optical cavity by transmitting the signal to the first signal returner; the first signal returner positioned and configured to return the signal to the signal coupler; and the signal coupler configured to return the signal received from the first signal returner to the first signal returner.).

As per claim 6, Lonestar discloses the system of Claim 1, and Lonestar further discloses 
one or more control circuits for controlling the plurality of signal conditioners (para [0010] - A data management system of such a data storage system may be configured to manage the data in the data storage system, wherein at least one of the first vessel and the second vessel may be configured to retrieve a block of data of the data identified by the data management system as being responsive to a data retrieval request for the block of data received from outside the data storage system, the block of data being less than an entirety of the data.), wherein at least one of the one or more control circuits is configured to control at least two of the plurality of signal conditioners (para [0073] - In such a system, the signal conditioner may be configured to provide a pump beam and an idler beam, the pump beam and the idler beam configured to provide the filtering.);
wherein the at least one of the one or more control circuits comprises: a photodetector configured to measure input and output optical powers of each of the at least two of the plurality of signal conditioners (para [0190] - Data acquisition (DAQ) 120 may receive signal through fiber 119 from output demultiplexer 118 and may demodulate the information encoded in the modulation of light into digital information encoded in electrical signals. DAQ 120 may include a physical photodetector, such as a photodiode, and a sampling analog-to-digital converter (ADC) whose timing may be determined by a series of delayed pulses 121 generated by the delay generator 107); and a processor configured to compare the measured input and output optical powers and adjust an input pump laser power for the each of the at least two of the plurality of signal conditioners (para [0170], [0179], [0210] -free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with ,L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v(square root over (2L)} half-wave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode.).

As per claim 7, Lonestar discloses the system of Claim 6, and Lonestar further discloses a variable attenuator coupled to the at least one of the one or more pump laser sources and to the at least one of the one or more control circuits, wherein the variable attenuator is configured to control the pump laser beam to be sent to a corresponding one of the plurality of signal conditioners based on the adjusted input pump laser power determined by the processor in the at least one of the one or more control circuits (para [0215] -free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with .L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v{square root over (2L)} half-wave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode.).

As per claim 8, Lonestar discloses the system of Claim 3, and Lonestar further discloses wherein the regenerators are configured to re-amplify, reshape, or re-time the electromagnetic wave signal traveling in the transmission medium (para [0140], [0199] - In order to maintain the same data over a long period, re-amplification of the signal carrying the data may be needed to re-amplify as needed at each end of a communications loop.).

As per claim 9, Lonestar discloses the system of Claim 8, and Lonestar further discloses one or more clock sources, wherein at least one of the one or more clock sources is configured to provide a clock signal to at least two of the regenerators for re-timing the electromagnetic wave signal (para [0197]-[0199] -Alternatively the data block could be stored temporarily in an output buffer 47, for instance to coordinate output with the provided clock. Such data management, including an address table 106, may be provided outside the system and the control logic 104 may receive only the header information, so that control logic 104 may return the data block corresponding to the header requested.).

As per claim 10, Lonestar discloses the system of Claim 3, and Lonestar further discloses wherein: the regenerators comprise crystals or optical fibers (para [0171] -In this way, the fiber may be used as a spatial filter by efficiently coupling the spatial mode for this channel, whose azimuthal pattern is exactly opposite to the pattern on the spatial mode converter 84-i. The 1R regenerator 102-i is illustrated, by way of example in FIG. 26, however, in this free space implementation any amplifier or combination of amplifiers that is compatible with the used wavelengths, spatial mode, direction, and polarization multiplexing may be used.); and the crystals or the optical fibers are doped with at least one of a fluorescent element, a rare-earth element, or erbium (para [0218] -The re-amplifier 102 may be substantially similar to the re-amplifier used in other embodiments, as illustrated in FIG. 26. Different components must be chosen, for instance multimode fiber 12 matching the fiber spool 53 instead of single mode fiber. Fiber amplifiers 46 based on this same custom nanostructured MMF 53 doped with a gain medium, for instance erbium, have been demonstrated and may be used to provide gain to all the modes simultaneously with low differential mode gain (DMG)).

As per claim 11, Lonestar discloses the system of Claim 3, and Lonestar further discloses wherein the regenerators comprise at least one of all-optical regenerators (para [0171], [0218] -The re-amplifier 102 may be substantially similar to the re-amplifier used in other embodiments, as illustrated in FIG. 26. Different components must be chosen, for instance multimode fiber 12 matching the fiber spool 53 instead of single mode fiber. Fiber amplifiers 46 based on this same custom nanostructured MMF 53 doped with a gain medium, for instance erbium, have been demonstrated and may be used to provide gain to all the modes simultaneously with low differential mode gain (DMG).); at least one amplifier and at least one absorber (para [0232] -Other phase-sensitive or phase-selective elements may provide the same or similar functionality, such as an injection-locked fiber amplifier.); at least one amplifier configured to operate in a saturation regime; or at least one nonlinear filter (para [0227] - With the filter added, first, low-level noise that is less than the saturation of the saturable absorber, Ic, suffers round trip losses. Second, a stable point may be reached at a point in intensity before the amplifier saturation region, and this may be adjusted by adjusting this filter.).

As per claim 12, Lonestar discloses a method for storing an electromagnetic wave signal in a transmission medium (para [0007], [0175] -A data storage system and method are described - Coupler 101 couples at least a portion of the signal into the recirculating loop 100, which may be formed by a waveguide, such as an optical fiber, in the looped configuration discussed above.), the method comprising: amplifying or regenerating, using a plurality of signal conditioners coupled to the transmission medium, an electromagnetic signal traveling in the transmission medium (para [0129] - The recirculating loop may also include a coupler that injects signal into the recirculating loop and removes signal therefrom, a signal conditioner, such as an amplifier, that amplifies the signal recirculating in the loop and may filter the signal); providing, from one or more pump laser sources, pump laser beams to the plurality of signal conditioners, wherein at least one of the one or more pump laser sources provides a pump laser beam to at least two of the plurality of signal conditioners (para [0070], [0071] -In such a system, the signal conditioner may be configured to provide a first signal gain to a first portion of the signal, wherein the first signal gain may be provided according to information regarding signal intensity obtained for a previous roundtrip of the signal through the recirculating loop).

As per claim 13, Lonestar discloses the method of Claim 12, and Lonestar further discloses wherein the transmission medium comprises at least one of a waveguide, an optical fiber, or free space (para [0203] - FIG. 22 is an example of a continuous recirculating loop for data storage, for instance as the loop 100 in FIG. 21, in which a spool of optical fiber 13 is used as the waveguide).

As per claim 14, Lonestar discloses the method of Claim 12, and Lonestar further discloses wherein the plurality of signal conditioners comprises amplifiers, regenerators, or a combination of amplifiers and regenerators (para [0129] -The recirculating loop may also include a coupler that injects signal into the recirculating loop and removes signal therefrom, a signal conditioner, such as an amplifier, that amplifies the signal recirculating in the loop and may filter the signal).

As per claim 15, Lonestar discloses the method of Claim 14, and Lonestar further discloses wherein: each of the amplifiers comprises a fiber amplifier doped with a gain medium; and the gain medium comprises at least one of a fluorescent element, a rare-earth element, or erbium (para [0218] -The re-amplifier 102 may be substantially similar to the re-amplifier used in other embodiments, as illustrated in FIG. 26. Different components must be chosen, for instance multimode fiber 12 matching the fiber spool 53 instead of single mode fiber. Fiber amplifiers 46 based on this same custom nanostructured MMF 53 doped with a gain medium, for instance erbium, have been demonstrated and may be used to provide gain to all the modes simultaneously with low differential mode gain (DMG)).

As per claim 16, Lonestar discloses the method of Claim 12, and Lonestar further discloses comprising combining, using a coupler, the pump laser beam with the electromagnetic wave signal and sending, using the coupler, the combined beam/signal to a corresponding one of the plurality of signal conditioners (para [0073], [0074] - Such a system may also include an optical cavity comprising a recirculating loop configured to maintain an optical signal carrying data in motion, and the recirculating loop including a signal coupler, a first signal returner, and a signal conditioner configured to condition the signal by at least one of amplifying and regenerating the signal; the signal coupler configured to couple at least a portion of the signal into the optical cavity by transmitting the signal to the first signal returner; the first signal returner positioned and configured to return the signal to the signal coupler; and the signal coupler configured to return the signal received from the first signal returner to the first signal returner.).

As per claim 17, Lonestar discloses the method of Claim 12, and Lonestar further discloses controlling, using one or more control circuits, the plurality of signal conditioners, wherein at least one of the one or more control circuits controls at least two of the plurality of signal conditioners (para [0073] - In such a system, the signal conditioner may be configured to provide a pump beam and an idler beam, the pump beam and the idler beam configured to provide the filtering.); and wherein: the at least one of the one or more control circuits comprises a photodetector and a processor (para [0190] - Data acquisition (DAQ) 120 may receive signal through fiber 119 from output demultiplexer 118 and may demodulate the information encoded in the modulation of light into digital information encoded in electrical signals. DAQ 120 may include a physical photodetector, such as a photodiode, and a sampling analog-to-digital converter (ADC) whose timing may be determined by a series of delayed pulses 121 generated by the delay generator 107); and the controlling step comprises:
measuring, using the photodetector, input and output optical powers of each of the at least two of the plurality of signal conditioners (para [0190] - Data acquisition (DAQ) 120 may receive signal through fiber 119 from output demultiplexer 118 and may demodulate the information encoded in the modulation of light into digital information encoded in electrical signals. DAQ 120 may include a physical photodetector, such as a photodiode, and a sampling analog-to-digital converter (ADC) whose timing may be determined by a series of delayed pulses 121 generated by the delay generator 107);
and comparing, using the processor, the measured input and output optical powers to adjust an input pump laser power for the each of the at least two of the plurality of signal conditioners (para [0170], [0179], [0210] -free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with .L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v{square root over (2L)} half-wave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode).

As per claim 18, Lonestar discloses the method of Claim 17, and Lonestar further discloses, using a variable attenuator coupled to the at least one of the one or more pump laser sources and to the at least one of the one or more control circuits, the pump laser beam to be sent to a corresponding one of the plurality of signal conditioners based on the adjusted input pump laser power determined by the comparing step (para [0215] - free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with .L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v{square root over (2L)} halfwave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode).

As per claim 19, Lonestar discloses the method of Claim 14, and Lonestar further discloses wherein the regenerating step comprises re-amplifying, reshaping, or re-timing, using the regenerators, the electromagnetic wave signal traveling in the transmission medium (para [0140], [0199] - In order to maintain the same data over a long period, re-amplification of the signal carrying the data may be needed to re-amplify as needed at each end of a communications loop).

As per claim 20, Lonestar discloses the method of Claim 19, and Lonestar further discloses wherein the re-timing step comprises providing, using one or more clock sources, clock signals to the regenerators, wherein at least one of the one or more clock sources provides a clock signal to at least two of the regenerators (para [0197]-[0199] -Alternatively the data block could be stored temporarily in an output buffer 47, for instance to coordinate output with the provided clock. Such data management, including an address table 106, may be provided outside the system and the control logic 104 may receive only the header information, so that control logic 104 may return the data block corresponding to the header requested).

As per claim 21, Lonestar discloses the method of Claim 12, and Lonestar further discloses wherein the regenerating step is performed all optically in an optical domain (para [0133], [0134], [0171] -In this way, the fiber may be used as a spatial filter by efficiently coupling the spatial mode for this channel, whose azimuthal pattern is exactly opposite to the pattern on the spatial mode converter 84-i. The 1R regenerator 102-i is illustrated, by way of example in FIG. 26, however, in this free space implementation any amplifier or combination of amplifiers that is compatible with the used wavelengths, spatial mode, direction, and polarization multiplexing may be used).

As per claim 22, Lonestar discloses the system of Claim 1, and Lonestar further discloses at least one of one or more multiplexers, wherein at least one of the one or more multiplexers is communicably coupled to at least two of the plurality of signal conditioners, or one or more demultiplexers, wherein at least one of the one or more demultiplexers is communicably coupled to at least two of the plurality of signal conditioners (para [0215] - free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with .L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v(square root over (2L)} halfwave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode).

As per claim 23, Lonestar discloses the method of Claim 12, and Lonestar further discloses wherein the amplifying or regenerating step comprises at least one of using one or more multiplexers, wherein at least one of the one or more multiplexers is communicably coupled to at least two of the plurality of signal conditioners, or using one or more demultiplexers, wherein at least one of the one or more demultiplexers is communicably coupled to at least two of the plurality of signal conditioners (para [0170], [0179], [0210] -free-space demultiplexer 118B may be positioned to demultiplex each of these 2*n beams in into 2*L beams with .L times the original power. This may be implemented as log2 2 L polarizing beam splitters, log2 v{square root over (2L)} half-wave plates, and log2 2 L2 steering mirrors. Converter 84-i may be positioned to convert a spatial mode selectively chosen and polarization combination to the fundamental spatial mode (i.e. Gaussian beam). This may be implemented using a half-wave plate and an SLM, whose spatial pattern includes both the azimuthal variation exactly opposite the mode to be demodulated and a Fresnel lens to condense the power of the correct spatial mode).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 30-39, 49-50 of U.S. Patent No. 11,243,355 B2 (hereinafter “the ‘355 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of the present application are anticipated by the claims of the ‘355 patent.
	Specifically, the ‘355 patent claims: a system comprising: a recirculating loop configured to store an electromagnetic wave signal, the recirculating loop comprising a transmission medium (col. 14, ll. 54-57) ; a plurality of signal conditioners coupled to the transmission medium, the plurality of signal conditioners configured to amplify or regenerate an electromagnetic wave signal traveling in the transmission medium (col. 14, ll. 63-67); and one or more pump laser sources, wherein at least one of the one or more pump laser sources is configured to provide a pump laser beam to at least two of the plurality of signal conditioners (col. 15, ll. 1-4), as claimed in claim 1 of the present application.
	Regarding claim 2, the ‘355 patent claims wherein the transmission medium comprises at least one of a waveguide, an optical fiber, or free space (col. 15, ll. 9-11).
	Regarding claim 3, the ‘355 patent claims wherein the plurality of signal conditioners comprise amplifiers, regenerators, or a combination of amplifiers and regenerators (col. 15, ll. 12-14).
	Regarding claim 4, the ‘355 patent claims wherein: each of the amplifiers comprises a fiber amplifier doped with a gain medium; and the gain medium comprises at least one of a fluorescent element, a rare-earth element, or erbium (col. 15, ll. 16-20).
	Regarding claim 5, the ‘355 patent claims further comprising a coupler configured to combine the pump laser beam with the electromagnetic wave signal and send the combined beam/signal to a corresponding one of the plurality of signal conditioners (col. 15, ll. 21-25).
	Regarding claim 6, the ‘355 patent claims further comprising: one or more control circuits for controlling the plurality of signal conditioners, wherein at least one of the one or more control circuits is configured to control at least two of the plurality of signal conditioners (col. 15, ll. 5-6); wherein the at least one of the one or more control circuits comprises: a photodetector configured to measure input and output optical powers of each of the at least two of the plurality of signal conditioners; and a processor configured to compare the measured input and output optical powers and adjust an input pump laser power for the each of the at least two of the plurality of signal conditioners (col. 15, ll. 26-34).
	Regarding claim 7, the ‘355 patent claims further comprising a variable attenuator coupled to the at least one of the one or more pump laser sources and to the at least one of the one or more control circuits, wherein the variable attenuator is configured to control the pump laser beam to be sent to a corresponding one of the plurality of signal conditioners based on the adjusted input pump laser power determined by the processor in the at least one of the one or more control circuits (col. 15, ll. 35-43).
	Regarding claim 8, the ‘355 patent claims wherein the regenerators are configured to re-amplify, re-shape, or re-time the electromagnetic wave signal traveling in the transmission medium (col. 15, ll. 44-46).
	Regarding claim 9, the ‘355 patent claims further comprising one or more clock sources, wherein at least one of the one or more clock sources is configured to provide a clock signal to at least two of the regenerators for re-timing the electromagnetic wave signal (col. 15, ll. 47-51).
	Regarding claim 10, the ‘355 patent claims wherein: the regenerators comprise crystals or optical fibers; and the crystals or the optical fibers are doped with at least one of a fluorescent element, a rare-earth element, or erbium (col. 15, ll. 52-56).
	Regarding claim 11, the ‘355 patent claims wherein the regenerators comprise at least one of all-optical regenerators; at least one amplifier and at least one absorber; at least one amplifier configured to operate in a saturation regime; or at least one nonlinear filter.
	Regarding claim 12, the ‘355 patent claims a method for storing an electromagnetic wave signal in a transmission medium, the method comprising: amplifying or regenerating, using a plurality of signal conditioners coupled to the transmission medium, an electromagnetic signal traveling in the transmission medium (col. 17, ll. 29-35); and providing, from one or more pump laser sources, pump laser beams to the plurality of signal conditioners, wherein at least one of the one or more pump laser sources provides a pump laser beam to at least two of the plurality of signal conditioners (col. 17, ll. 36-40).
	Regarding claim 13, the ‘355 patent claims wherein the transmission medium comprises at least one of a waveguide, an optical fiber, or free space (col. 17, ll. 45-47).
Regarding claim 14, the ‘355 patent claims wherein the plurality of signal conditioners comprises amplifiers, regenerators, or a combination of amplifiers and regenerators (col. 17, ll. 48-50).
Regarding claim 15, the ‘355 patent claims wherein: each of the amplifiers comprises a fiber amplifier doped with a gain medium; and the gain medium comprises at least one of a fluorescent element, a rare-earth element, or erbium (col. 17, ll. 51-55).
Regarding claim 16, the ‘355 patent claims further comprising combining, using a coupler, the pump laser beam with the electromagnetic wave signal and sending, using the coupler, the combined beam/signal to a corresponding one of the plurality of signal conditioners (col. 17, ll. 56-60).
Regarding claim 17, the ‘355 patent claims further comprising: controlling, using one or more control circuits, the plurality of signal conditioners, wherein at least one of the one or more control circuits controls at least two of the plurality of signal conditioners (col. 17, ll. 41-44); wherein: the at least one of the one or more control circuits comprises a photodetector and a processor; and the controlling step comprises: measuring, using the photodetector, input and output optical powers of each of the at least two of the plurality of signal conditioners; and comparing, using the processor, the measured input and output optical powers to adjust an input pump laser power for the each of the at least two of the plurality of signal conditioners (col. 17, ll. 61- col. 18, ll. 4).
Regarding claim 18, the ‘355 patent claims further comprising controlling, using a variable attenuator coupled to the at least one of the one or more pump laser sources and to the at least one of the one or more control circuits, the pump laser beam to be sent to a corresponding one of the plurality of signal conditioners based on the adjusted input pump laser power determined by the comparing step (col. 18, ll. 5-12).
Regarding claim 19, the ‘355 patent claims wherein the regenerating step comprises re-amplifying, re- shaping, or re-timing, using the regenerators, the electromagnetic wave signal traveling in the transmission medium (col. 18, ll. 13-16).
Regarding claim 20, the ‘355 patent claims wherein the re-timing step comprises providing, using one or more clock sources, clock signals to the regenerators, wherein at least one of the one or more clock sources provides a clock signal to at least two of the regenerators (col. 18, ll. 17-21).
Regarding claim 21, the ‘355 patent claims wherein the regenerating step is performed all optically in an optical domain (col. 18, ll. 22-23).
Regarding claim 22, the ‘355 patent claims further comprising at least one of one or more multiplexers, wherein at least one of the one or more multiplexers is communicably coupled to at least two of the plurality of signal conditioners, or one or more demultiplexers, wherein at least one of the one or more demultiplexers is communicably coupled to at least two of the plurality of signal conditioners (col. 19, ll. 7-13).
Regarding claim 23, the ‘355 patent claims wherein the amplifying or regenerating step comprises at least one of using one or more multiplexers, wherein at least one of the one or more multiplexers is communicably coupled to at least two of the plurality of signal conditioners, or using one or more demultiplexers, wherein at least one of the one or more demultiplexers is communicably coupled to at least two of the plurality of signal conditioners (col. 19, ll. 14-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874